Citation Nr: 1717242	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954, and from September 1957 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in April 2010.  A transcript of the hearing has been associated with the claims file.  

This case was remanded by the Board in July 2010 for further development.  It was again before the Board in February 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012 and a copy of this opinion was sent to the appellant and his representative in April 2012.

This case was again before the Board in July 2012, April 2013 and July 2013 when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by active service, was not manifest to a degree of 10 percent or more within the first post-service year, is not due to or aggravated by service connected posttraumatic stress disorder (PTSD) and is not otherwise related to an incident of active service.

2.  The Veteran's service-connected disabilities of duodenal ulcer with gastroesophageal reflux disease, compensated at 60 percent, PTSD, compensated at 30 percent and cold injury of the lower and upper extremities, each compensated at 30 percent, are not of such nature and severity as to prevent him from maintaining substantially gainful employment.


	CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during active service and may not be presumed to have been incurred therein, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.104 (2016).

2.  The schedular criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, and the statements of the Veteran in support of his claim. 

Regrettably, some of the Veteran's service treatment records may not be associated with the claims file.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records). 

A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The claims file includes the available service treatment records and extensive effort, to include several Board remands, has been made to obtain the Veteran's VA and private treatment records pertaining to his claims.  All available treatment records appear to be associated with the claims file.

The appeal was last remanded in July 2013.  In that remand, the RO was asked to provide notice as to the evidence and information necessary to substantiate a TDIU claim, to obtain additional VA medical records and to obtain an addendum to the most recent VA examiner's opinion pertaining to the etiology of the Veteran's hypertension.  Thereafter, the Veteran was provided with a letter pertaining to his TDIU claim in September 2013, additional treatment records were obtained and associated with the claims file and the Veteran's VA examiner provided an addendum to his opinion in April 2014.  A supplemental statement of the case was issued thereafter in July 2016.  Thus the Board finds substantial compliance with the mandates of the July 2013 remand and the appeal is ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In so finding, the Board is cognizant of the Veteran's representative's finding that  the July 2016 supplemental statement of the case erroneously refers to a March 2015 VA hypertension addendum opinion, noting that March 2015 is the printing date of an April 2014 addendum opinion.  The Board notes that the Veteran is correct in so finding.  However, the supplemental statement of the case is shown to have reviewed the evidence at hand, here an addendum provided pursuant to the July 2013 Board remand which was provided in April 2014.  Thus, while the cited date is incorrect, the Board finds that this error does not prejudice the Veteran in any way.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372  (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases, to include hypertension, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, pursuant to 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122  (2000).  The Board must review the entire record, but it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2016).  Diagnostic Code 7101 provides that a 10 percent rating is warranted for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Service treatment records are largely unavailable, however, the Veteran's claims file includes a September 1953 Admission and Disposition Report for an Overseas Hospital visit which demonstrates inpatient treatment, however the record does not refer to hypertension.  Further, the Veteran's August 1954 report of medical examination for the purpose of separation demonstrates no abnormalities and a blood pressure reading of 126/80.

Post-service evidence includes an April 1973 letter from the Veteran's private treatment provider Dr. M.M., in which it was noted that the Veteran had been treated for high blood pressure for almost three years.  Dr. M.M. further stated that the Veteran's hypertension was aggravated by fatigue and anxiety.

In a February 2009 VA examination for an unrelated disability, the Veteran reported that he was admitted to the hospital in 1953 with complaints of abdominal discomfort, nausea and vomiting.  The Veteran noted he was also admitted at the same time for a psychogenic gastrointestinal reaction along with a duodenal ulcer.  

A March 2011 VA examination reveals that the Veteran reported that he was hospitalized for hypertension and GI problems in Korea in 1953 and that he was placed on blood pressure medication at that time.  He stated that he received treatment for blood pressure control since his discharge.  

The examiner noted that the Veteran's claims file did not note a diagnosis of hypertension during the Veteran's 1953 hospitalization, that the Veteran's one blood pressure reading in 1954 was normal and that a note in 1973 from Dr. MM. stated that the Veteran had hypertension treatment for three years.

Following a review of the claims file and examination of the Veteran, the examiner, Dr. L.B. found that it was unlikely that the Veteran had hypertension while in service.  

Dr. L.B. also noted that PTSD would not cause hypertension or aggravate it.  The examiner stated that there was no medical evidence which demonstrated that PTSD resulted in sustained hypertension or aggravation of hypertension.  The examiner noted that anxiety could briefly elevate blood pressure but did not cause a sustained elevation or sustained aggravation and that therefore there was no evidence that PTSD was related to hypertension.  The examiner noted that the Veteran's lab function showed no secondary cause for hypertension which would deem the hypertension to be essential without specific etiology since there was no end organ damage to cause hypertension.   The examiner additionally noted that it was his opinion that hypertension did not have its onset within a year of exit from the military but that his first documented treatment was in the early 1970s.  

In April 2010 hearing, the Veteran testified that he was treated in 1953 for hypertension for between five and six weeks wherein he was placed on medication for hypertension.  The Veteran stated that he was treated for this immediately after service but that his treating physician had died.  

In an April 2012 Veterans Health Administration opinion, Dr. D.O. stated that it was less likely than not that the Veteran's hypertension had its onset in service or was casually related to service as there was no evidence of an onset of hypertension on active duty and that the first record of hypertension was shown in the 1970s.  The examiner further found that it was less likely than not that the Veteran's hypertension was due to or aggravated by service connected PTSD.  The examiner stated that research studies have shown a correlation between PTSD and hypertension and that the cause of this association had not been established but that the predominating theory was that people who had PTSD were more likely to make poor choices in regards to their health and that in his medical opinion it was those lifestyle choices which put veterans with PTSD at higher risk for hypertension.   

In an April 2012 brief, the Veteran, through his representative cited studies posted on the VA PILOTS database which noted a relationship between PTSD and hypertension as well as a 2002 medical text where a relationship between PTSD and hypertension were noted.

In an August 2012 VA examination, the VA examiner, Dr. H.P., found that it was less likely than not that hypertension started in service.  Dr. H.P., noted that that while the Veteran stated that he was on hypertension medication since service, no records could substantiate this.  In a September 2012 addendum to this finding, Dr. H.P. stated that it was less likely than not that the Veteran's hypertension was due to or aggravated by his service-connected PTSD because there was no credible medical evidence to suggest that PTSD caused or permanently aggravated hypertension.  

In its June 2013 informal hearing presentation, the Veteran's representative stated that PTSD was "well known to be linked to hypertension."  The representative cited VA training provided to VA medical staff regarding the effects of PTSD on the body.  Additionally, the Veteran submitted VA/DoD clinical practice guidelines pertaining to PTSD and cardiovascular disease, a search result list noting studies pertaining to such a relationship and a citation to an American Journal of Cardiology study which noted an association between PTSD and coronary atherosclerosis.  
	
At an April 2013 VA medical opinion included Dr. H.P.'s findings that following a review of the claims file there was no evidence that the Veteran was treated for hypertension during service and that regarding PTSD there was no medical evidence to show that PTSD resulted in sustained hypertension or sustained aggravation of hypertension.  Dr. H.P. noted that anxiety could briefly elevate the blood pressure but did not cause sustained elevation or sustained aggravation.

In an April 2013 opinion, Dr. H.P. stated that there was no evidence of hypertension during or within a year of service and that the earliest documentation of hypertension was shown in the early 1970s.  The examiner stated that he had read the articles submitted by the Veteran regarding in hypertension and PTSD but noted that while acute periods of anxiety may cause transient blood pressure elevation, the examiner agreed with previous examiners that there were no well-controlled medical studies which would substantiated that PTSD caused sustained hypertension or sustained aggravation of hypertension.  

An April 2014 examination report from Dr. H.P. noted that following an examination of the Veteran and review of the claims file.  Dr. H.P. stated that there was no evidence that the Veteran had hypertension in service or within a year of discharge with the earliest documentation in the early 1970s.  Dr. H.P. stated that he had read the articles submitted by the Veteran's representative regarding hypertension.  Dr. H.P. stated that PTSD and that acute periods of anxiety may cause transient blood pressure elevation but that he agreed with previous examiners that there were no well-controlled medical studies that would substantiate that PTSD causes sustained hypertension or sustained aggravation of hypertension.

The evidence weighs against a finding of service connection on a presumptive basis.  The evidence fails to show hypertension during service, as indicated by the lack of diagnosis of such in the Veteran's hospitalization notes or in his August 1954 report of medical separation at the time of discharge which demonstrates a normal blood pressure reading of 126/80.  

Hypertension manifesting to 10 percent compensable is also not demonstrated by the evidence of record.  While the Veteran is shown to report hypertension, the evidence fails to demonstrate a diagnosis or symptoms manifesting to 10 percent disabling until years after service.  

Further, the medical evidence of record is against a finding that hypertension is directly related to the Veteran's service.  The Veteran's VA examiners, Dr. L.B., Dr. D.O., and Dr. H.P. are all shown to find that the Veteran's hypertension was not incurred in or due to service.  Each examiner is shown to provide a rationale for so finding and found that it was less likely than not that there was a relationship between the Veteran's hypertension in service following a review of the claims file.   

In contrast with the medical findings of record, the Veteran has offered his contentions in support of his claim that he had hypertension in service and thereafter.  However, regarding his assertion that he was treated in 1953 for hypertension in the hospital, the Board finds significant that the Veteran's report of such is shown to change after February 2009 when he reported that he was hospitalized for other conditions, such inconsistency renders the Veteran's claim less plausible.  Further, it stands to reason that if the Veteran was hospitalized for this hypertension as well as the conditions mentioned in his hospital records, it would have been so noted.  There is no competent evidence of record that these findings are indicative of hypertension.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Finally in considering the Veteran's own assertions as to the cause of his hypertension, the Board finds that while the Veteran is competent to report observable symptoms, he is not shown to have the medical expertise required to determine that hypertension is due to his military service.  Therefore, competent medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309   (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Additionally, when a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Further, continuity of symptomatology may be established where the condition is noted during service (or in the presumptive period) but not shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, a chronic disease is not shown in service nor is continuity of symptoms shown.

The Board additionally finds that the Veteran's hypertension is not shown to have been aggravated by or due to his service-connected PTSD.  

In support of this finding, the Board notes that none of the Veteran's VA examiners found a relationship between the Veteran's PTSD and hypertension.  The Board finds significant the findings of Dr. D.O. that the link between PTSD and hypertension had been theorized to be due to lifestyle choices made by patients with PTSD as opposed to the PTSD itself.  Further significant are the findings of Dr. L.B. who found that anxiety may briefly elevate blood pressure but did not cause sustained elevation of such and Dr. H.P.'s findings stating, even after review of medical evidence submitted by the Veteran, that no well-controlled study had demonstrated a relationship between PTSD and hypertension.  

The Board finds that these medical opinions outweigh the findings of Dr. M.M. that the Veteran's anxiety aggravated his hypertension, as he makes no finding as to whether such aggravation was permanent and as he is not shown to be informed by the entirety of the claims file.  

Finally, as pertaining to the internet findings submitted by the Veteran, while informative, as the article cannot speak to whether the Veteran's hypertension is aggravated by PTSD, only whether this is a possibility.  See Mattern v. West, 12 Vet. App. 222  (1999) ("Generally, an attempt to establish a medical nexus . . . solely by generic information in a medical journal or treatise 'is too general and inconclusive' to well ground a claim.").  In this case the findings cited by the Veteran are generally in favor of the claim are at odds with the findings of medical experts who made specific determinations as to the Veteran's hypertension.  As the findings of the VA examiners are more specific and better informed as to the Veteran's distinct medical history, and, in the case of Dr. H.P. informed by the internet articles themselves, those specific findings are afforded more probative weight.  

Finally, while the Veteran may genuinely believe that his hypertension is aggravated by his PTSD, as above, he is not shown to have the medical expertise to render such an opinion and his opinion is rendered no probative weight.  Thus, service connection on a secondary basis is not established.  

In sum, the adequate medical opinions of record as well as the competent medical evidence demonstrates that a preponderance of the evidence is against the Veteran's hypertension being related to service or to his PTSD, and the evidence weighs against a finding that either disorder are least as likely as not due to any other factor of service.  Service connection for hypertension is not warranted. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment. Id.   

The Veteran meets the schedular requirements of TDIU.  Presently, the Veteran is service connected for duodenal ulcer with gastro esophageal reflux disease, compensated at 60 percent, PTSD, compensated at 30 percent and cold injury of the lower and upper extremities, each compensated at 30 percent.  The Veteran's combined evaluation was increased by 1.9 percent for his cold injuries due to the "bilateral factor."  The Veteran meets the specific percentage requirements of 38 C.F.R. § 4.16 (a).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Here, the evidence is against a finding that the Veteran's service-connected disabilities render him unable to sustain or maintain gainful employment.  The evidence indicates that the Veteran is presently retired.  He is shown to have last worked in a jewelry store as a jeweler and a manager and to have a high school diploma.  

Supporting this finding is an April 2014 VA examination in which the VA examiner noted that following a review of the Veteran's claims file, as pertaining to the effects of ulcer and gastroesophageal reflux and cold injuries, the Veteran could not do physical work or prolonged standing but was able to do sedentary work.  

In a December 2015 VA examination for stomach and duodenal conditions, the VA examiner stated that the Veteran's condition might slow him down on a bad day with GI symptoms but that the Veteran was still "able to get around ok."  A December 2015 VA examination for cold injury residuals included the opinion that based on only service connected cold injury issues, the Veteran's cold injury residuals would not prevent the Veteran from obtaining or maintaining gainful employment.  The examiner stated there may be difficult with ambulatory or standing activities but that he could do seated work.  

In a January 2016 VA examination, it was noted that the Veteran was retired and worked as a manager for a jewelry store prior to retirement.  The examiner noted that the Veteran had some very mild symptoms of PTSD of which changes in negative mood/cognition were largely in remission.  The examiner found that PTSD would not preclude work related tasks.  

The preponderance of the evidence is against a finding that the Veteran is unable to maintain substantially gainful employment. The Board notes that the Veteran is currently unemployed; however, the claims folder does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Rather the claims folder indicates that the Veteran retired at least in part due to non-service connected symptoms.  Furthermore, while the Veteran's service connected disability may impact his employment; the evidence does not reflect that it impairs his ability to obtain or maintain substantial gainful employment.  Based on the above, to include the Veteran's lay statements, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107  (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a total disability based on individual unemployability is denied.




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


